  Exhibit 10.4


 
SUBORDINATION AGREEMENT
 
This Subordination Agreement is made as of April 30, 2018 by and among the
undersigned creditors (collectively, “Creditors”, and each, a “Creditor”),
RUMBLEON, INC., a Nevada corporation (“Parent”), NEXTGEN PRO, LLC, a Delaware
limited liability company (“NextGen Pro”), RMBL MISSOURI, LLC, a Delaware
limited liability company (“RMBL Missouri”), RMBL TEXAS, LLC, a Delaware limited
liability company (“RMBL Texas”), and each of their Qualified Subsidiaries from
time to time party hereto (together with Parent, NextGen Pro, RMBL Missouri and
RMBL Texas, individually, each, a “Borrower”, and collectively, “Borrowers”),
and HERCULES CAPITAL, INC. (“Agent”), in its capacity as administrative agent
for itself and Lender (as defined in the Loan Agreement (as defined below)).
 
RECITALS
 
 
A. Borrowers have requested certain loans and other credit accommodations
pursuant to the terms of that certain Loan and Security Agreement dated as of
April 30, 2018 by and between Borrowers, Agent and certain lenders from time to
time party to thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), and have granted a security interest
in substantially all assets to secure the obligations thereunder.
 
B. Each Creditor has extended loans or other credit accommodations to Borrowers
and may in the future extend additional loans or credit accommodations to
Borrowers from time to time, subject to the terms of the Loan Agreement,
including without limitation that certain Promissory Note, dated March 31, 2017,
in original principal amount of $370,556 issued to Blue Flame Capital, LLC, that
certain Promissory Note, dated March 31, 2017, in original principal amount of
$148,222 issued to Lori Sue Chesrown, and that certain Promissory Note, dated
March 31, 2017, in original principal amount of $148,222 issued to Ralph Wegis
(collectively, the “Subordinated Notes” and each, a “Subordinated Note”).
 
C. Each Creditor is willing to subordinate: (i) all of any Borrower’s
indebtedness and obligations to such Creditor, whether presently existing or
arising in the future (the “Subordinated Debt”) to all of Borrowers’
indebtedness and obligations to Agent and Lender; and (ii) all of such
Creditor’s security interests, if any, in any Borrower’s property, to all of
Agent’s security interests in Borrowers’ property , all in accordance with the
provisions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1. Each Creditor subordinates to Agent any security interest or lien that such
Creditor may have in any property of any Borrower. Notwithstanding the
respective dates of attachment or perfection of the security interest of a
Creditor and the security interest of Agent, the security interest of Agent in
the Collateral, as defined in the Loan Agreement, shall at all times be prior to
the security interest of such Creditor. Capitalized terms not otherwise defined
herein shall have the same meaning as in the Loan Agreement.
 
2. Except as expressly set forth in Section 3, all Subordinated Debt is
subordinated in right of payment to all obligations of any Borrower to Agent and
Lender now existing or hereafter arising, together with all costs of collecting
such obligations (including attorneys’ fees), including, without limitation, all
interest accruing after the commencement by or against any Borrower of any
Bankruptcy, reorganization or similar proceeding, and all obligations under the
Loan Agreement (the “Senior Debt”).
 


1

 
 
3. No Creditor will demand or receive from any Borrower (and no Borrower will
pay to such Creditor) all or any part of the Subordinated Debt, by way of
payment, prepayment, setoff, lawsuit or otherwise, nor will such Creditor
exercise any remedy with respect to the Collateral, nor will such Creditor
commence, or cause to commence, prosecute or participate in any administrative,
legal or equitable action against any Borrower, for so long as any portion of
the Senior Debt remains outstanding. Notwithstanding the foregoing, Creditors
shall be permitted to receive, and Borrowers shall be permitted to pay, the
following payments:
 
a.
If an Advance has been made pursuant to Tranche III of the Loan Agreement,
regularly scheduled payments as set forth in the Subordinated Notes in the form
attached hereto, but only if no Event of Default has occurred and is continuing
as of the date of such payment and no Event of Default would result from such
payment.
 
b.
If no Advance has been made pursuant to Tranche III of the Loan Agreement, (a)
regularly scheduled payments of interest as set forth in the Subordinated Notes
in the form attached hereto, but only if no Event of Default has occurred and is
continuing as of the date of such payment and no Event of Default would result
from such payment, and (b) regularly scheduled payments of principal as set
forth in the Subordinated Notes in the form attached hereto, but only if (i)
after giving pro forma effect to such payment, Borrowers would have cash in
Deposit Accounts or Investment Accounts subject to Account Control Agreements
(as such terms are defined in the Loan Agreement) in favor of Agent in an amount
not less than $7,500,000, on a consolidated basis, or (ii) as of the end of the
last fiscal quarter for which financial statements were required to be delivered
to Agent pursuant to the Loan Agreement, Parent maintained Adjusted EBITDA (as
defined in the Loan Agreement) for the twelve month period ended as of such
date, of not less than $2,000,000.
 
For purposes of the foregoing determinations, amounts of permitted payments
shall be determined in the aggregate for all Subordinated Notes and taking into
account the aggregate payments due in respect of the Subordinated Notes.
 
4. Each Creditor shall promptly deliver to Agent in the form received (except
for endorsement or assignment by such Creditor where required by Agent) for
application to the Senior Debt any payment, distribution, security or proceeds
received by such Creditor with respect to the Subordinated Debt other than in
accordance with this Agreement.
 
5. In the event of any Borrower’s insolvency, reorganization or any case or
proceeding under any Bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and Agent’s
and Lender’s claims against such Borrower shall be paid in full before any
payment is made to any Creditor.
 
6. For so long as any of the Senior Debt remains unpaid, each Creditor
irrevocably appoints Agent as such Creditor’s attorney-in-fact, and grants to
Agent a power of attorney with full power of substitution, in the name of such
Creditor or in the name of Agent, for the use and benefit of Agent, without
notice to such Creditor, to perform at Agent’s option the following acts in any
Bankruptcy, insolvency or similar proceeding involving a Borrower:
 
(a)
To file the appropriate claim or claims in respect of the Subordinated Debt on
behalf of such Creditor if such Creditor does not do so prior to 30 days before
the expiration of the time to file claims in such proceeding and if Agent
elects, in its sole discretion, to file such claim or claims; or
 
 
2

 
 
(b)
To accept or reject any plan of reorganization or arrangement on behalf of such
Creditor and to otherwise vote such Creditor’s claims in respect of any
Subordinated Debt in any manner that Agent deems appropriate for the enforcement
of its rights hereunder.
 
7. In the event of a Borrower’s insolvency, reorganization or any case or
proceeding, arrangement or transaction under any federal or state bankruptcy or
insolvency law or similar laws or proceedings involving a Borrower, for so long
as any of the Senior Debt remains unpaid, if Agent, Lender or any of them shall
seek to provide a Borrower or any other Loan Party with any financing under
Section 364 of the Bankruptcy Code , or Agent or Lender support or consent to
such financing provided by a third party, or consent to any order for the use of
cash collateral under Section 363 of the Bankruptcy Code (each, a “DIP
Financing” or “Cash Collateral Use”), with such DIP Financing or Cash Collateral
Use to be secured by all or any portion of the Collateral (including assets
that, but for the application of Section 552 of the Bankruptcy Code (or any
similar provision of any foreign laws relating to the relief of debtors) would
be Collateral), then each Creditor agrees that it will raise no objection and
will not support, directly or indirectly, any objection to such DIP Financing or
Cash Collateral Use nor object to the liens or claims granted in connection
therewith on any grounds, including a failure to provide “adequate protection”
for the liens, if any, securing any Subordinated Debt (and will not request any
adequate protection as a result of such DIP Financing or Cash Collateral Use,
and will not support any debtor-in-possession financing or Cash Collateral Use
which would compete with such DIP Financing or Cash Collateral Use which is
provided to or consented to by Agent or Lender). In addition, each Creditor
agrees that it will not provide nor seek to provide or support any
debtor-in-possession financing without the prior written consent of Agent.
 
8. Each Creditor shall immediately affix a legend to the instruments evidencing
the Subordinated Debt stating that the instruments are subject to the terms of
this Agreement. No amendment of the documents evidencing or relating to the
Subordinated Debt shall directly or indirectly modify the provisions of this
Agreement in any manner which might terminate or impair the subordination of the
Subordinated Debt or the subordination of the security interest or lien that
such Creditor may have in any property of a Borrower. In addition, such
instruments shall not be amended to (i) increase the rate of interest with
respect to the Subordinated Debt, or (ii) accelerate the payment of the
principal or interest or any other portion of the Subordinated Debt. Each
Creditor represents and warrants that a true copy of the Subordinated Note, as
in effect as of the date hereof is attached as Exhibit A hereto, and that no
Subordinated Note has been assigned to any other person.
 
9. This Agreement shall remain effective for so long as Agent or Lender has any
obligation to make credit extensions to a Borrower or any Borrower owes any
amounts to Agent or Lender under the Loan Agreement or otherwise. If, at any
time after payment in full of the Senior Debt any payments of the Senior Debt
must be disgorged by Agent or Lender for any reason (including, without
limitation, the Bankruptcy of a Borrower), this Agreement and the relative
rights and priorities set forth herein shall be reinstated as to all such
disgorged payments as though such payments had not been made and each Creditor
shall immediately pay over to Agent all payments received with respect to the
Subordinated Debt to the extent that such payments would have been prohibited
hereunder. At any time and from time to time, without notice to Creditors, Agent
or Lender may take such actions with respect to the Senior Debt as Agent and
Lender, respectively, in its sole discretion, may deem appropriate, including,
without limitation, terminating advances to a Borrower, increasing the principal
amount (which may include any DIP Financing), extending the time of payment,
increasing applicable interest rates, renewing, compromising or otherwise
amending the terms of any documents affecting the Senior Debt and any collateral
securing the Senior Debt, and enforcing or failing to enforce any rights against
a Borrower or any other person. No such action or inaction shall impair or
otherwise affect Agent’s or Lender’s rights hereunder.
 
10. This Agreement shall bind any successors or assignees of a Creditor and
shall benefit any successors or assigns of Agent. This Agreement is solely for
the benefit of each Creditor, Agent and Lender and not for the benefit of any
Borrower or any other party. Each Creditor further agrees that if a Borrower is
in the process of refinancing a portion of the Senior Debt with a new lender,
and if Agent makes a request of such Creditor, such Creditor shall agree to
enter into a new subordination agreement with the new lender on substantially
the terms and conditions of this Agreement.
 
 
3

 
 
11. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
 
12. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. THE
UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES. If the jury waiver set
forth in this Section is not enforceable, then any dispute, controversy or claim
arising out of or relating to this Agreement or any of the transactions
contemplated herein shall be resolved by judicial reference pursuant to Code of
Civil Procedure Section 638 et seq before a mutually acceptable referee or, if
none is selected, then a referee chosen by the Presiding Judge of the California
Superior Court for Santa Clara County, provided this provision shall not
restrict any party from seeking to enforce any prejudgment remedies.
 
13. This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. No Creditor is relying on any representations by Agent, Lender or
any Borrower in entering into this Agreement, and each Creditor has kept and
will continue to keep itself fully apprised of the financial and other condition
of a Borrower. This Agreement may be amended only by written instrument signed
by each Creditor, Agent and Borrowers.
 
14. In the event of any legal action to enforce the rights of a party under this
Agreement, the party prevailing in such action shall be entitled, in addition to
such other relief as may be granted, all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred in such action.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
4

 
[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
AGENT:
 
HERCULES CAPITAL, INC.
 
By: /s/ Zhuo Huang                       

Name: Zhuo Huang                                         

Title: Associate General Counsel

 
 
 
 
 
 
 

 
 
[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
 
CREDITORS:
 
BLUE FLAME CAPITAL, LLC
 
By: /s/ Denmar J. Dixon

Name: Denmar J. Dixon

Title: Managing Partner

 
 
 
 
 
 
 
 

 
[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
CREDITORS:
 
LORI SUE CHESROWN
 
By: /s/ Lori Sue Chesrown

Name: Lori Sue Chesrown

Title:                                                                            
 
 
 
 
 
 
 
 
 
 

 
 
[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
CREDITORS:
 
RALPH WEGIS
 
By: /s/ Ralph Wegis 

Name: Ralph Wegis  

Title:                                                                            
 
 
 
 
 
 
 
 
 

 
 
[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
BORROWERS:
 
RUMBLEON, INC.
 
Signature:            

/s/ Steven R. Berrard______
Print Name:     

_ Steven R. Berrard______
Title:             

__Chief Financial Officer__
 
 
NEXTGEN PRO, LLC
 
Signature:         

/s/ Steven R. Berrard______
Print Name:    

_ Steven R. Berrard______
Title:                  

___Manager_____________
 
 
RMBL MISSOURI, LLC
 
Signature:         

/s/ Steven R. Berrard______
Print Name:   

_ Steven R. Berrard______
Title:           

__Manager______________
 
 
RMBL TEXAS, LLC
 
Signature:      

/s/ Steven R. Berrard______
Print Name:     

_ Steven R. Berrard______
Title:              

__Manager______________
 
 
 
 
 
 
 
 

 
 
EXHIBIT A
 
SUBORDINATED NOTES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
THIS NOTE AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
PROMISSORY NOTE
 DUE MARCH 31, 2020

 
US $ 370, 556
 
Date of Issuance: March 31, 2017

 
FOR VALUE RECEIVED, RumbleON, Inc., a Nevada corporation (the "Company"), hereby
unconditionally promises to pay to the order of BLUE FLAME CAPITAL, LLC (the
"Holder"), or their permitted assigns, the aggregate principal sum of THREE
HUNDRED SEVENTY THOUSAND FIVE HUNDRED FIFTY-SIX DOLLARS ($370,556.00) (the
"Principal Amount"), together with interest on the unpaid principal balance of
this Promissory Note (this "Note") at the rate specified herein. All payments of
principal and interest by the Company under this Note shall be made in United
States dollars in immediately available funds to the account specified by the
Holder.
 
1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated:
 
(a) "Affiliate" means, with respect to any person or entity, any person or
entity which directly or indirectly controls, is controlled by or is under
common control with such person or entity, as applicable. As used in this
definition, "control" (including, with correlative meanings, "controlled by" and
"under common control with") shall mean possession, directly or indirectly of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
 
(b) "Maturity Date" means the third anniversary of the date of issuance of this
Note.
 
(c) "Outstanding Balance" means all outstanding principal under the Note and any
accrued and unpaid interest thereon.
 
(d) "Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
 

 
 
2. Transfer. This Note is transferable and assignable by the Holder to any
Person previously approved, in writing, by the Company; provided, however, that
no approval shall be required in connection with any transfer or assignment of
this Note to an Affiliate of the Holder in compliance with applicable securities
laws. The Company agrees to issue from time to time a replacement Note in the
form hereof to facilitate such approved transfers and assignments. In addition,
after delivery of an indemnity in form and substance reasonably satisfactory to
the Company, the Company also agrees to promptly issue a replacement Note if
this Note is lost, stolen, mutilated or destroyed.
 
3. Payment of Principal and Interest; Prepayment.  
 
(a) Interest shall accrue from the date hereof and shall continue to accrue on
the outstanding and unpaid Principal Amount until paid in full. From the date
hereof through and until the second anniversary of the date hereof, interest
shall accrue on the outstanding and unpaid Principal Amount at the rate of 6.5%
per annum. From the second anniversary of the date hereof and until the Maturity
Date, interest shall accrue on the outstanding and unpaid Principal Amount at
the rate of 8.5% per annum. Interest shall be computed on the basis of a 365-day
year for the actual number of days in the interest period. All Interest shall be
paid to Holder semi-annually in arrears on the last day of each six month
anniversary of the date hereof, including, if applicable, on the Maturity Date.
 
(b) The Company may, at its option, at any time, and without penalty, prepay all
or any portion of the principal amount or accrued but unpaid interest on this
Note without the prior written consent of the Holder.
 
4. Event of Default.  
 
The occurrence of any of the following events shall constitute an "Event of
Default" hereunder:
 
 
(a) the failure of the Company to make any payment of principal or interest on
this Note when due, whether at maturity, upon acceleration or otherwise;
 
(b) (i) the Company or a subsidiary of the Company (a "Subsidiary") makes a
determination to discontinue (or does cease to conduct) business, makes an
assignment for the benefit of creditors or admits in writing its inability to
pay its debts generally as they become due; (ii) an order, judgment or decree is
entered adjudicating the Company or a Subsidiary as bankrupt or insolvent; (iii)
any order for relief with respect to the Company or a Subsidiary is entered
under the U.S. Bankruptcy Code or any other applicable bankruptcy or insolvency
law; (iv) the Company or a Subsidiary petitions or applies to any tribunal for
the appointment of a custodian, trustee, receiver or liquidator of the Company
or a Subsidiary or of any substantial part of the assets of the Company or a
Subsidiary commences any proceeding relating to it under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or (v) any such petition or application in
(iv) above is filed, or any such proceeding is commenced, against the Company or
a Subsidiary and either (x) the Company or such Subsidiary by any act indicates
its approval thereof, consents thereto or acquiesces therein or (y) such
petition, application or proceeding is not dismissed within sixty (60) days;
 
 

 
 
(c) unless waived by the Holder, if the Company fails to observe or perform in
any material respect any of its covenants contained in the Note and such failure
continues for more than thirty (30) days after delivery of written notice
thereof;
 
(d) unless waived by the Holder, the Company's material breach of any other term
or provision in this Note and such failure continues for more than thirty (30)
days after delivery of written notice thereof; or
 
(e) the Company's indebtedness for borrowed money is accelerated as a result of
a default or breach under any agreement for such borrowed money, including but
not limited to loan agreements, or material breach under any real property lease
agreements and material capital equipment lease agreements, by which the Company
is bound or obligated, which breach is not cured by the Company within the
applicable time periods thereof.
 
Upon the occurrence of any Event of Default, the Outstanding Balance under this
Note shall become immediately due and payable upon election of the Holder. Upon
the occurrence of any Event of Default, the Holder may, in addition to declaring
all amounts due hereunder to be immediately due and payable, pursue any
available remedy, whether at law or in equity, including, without limitation,
exercising its rights under this Note. If an Event of Default occurs, the
Company shall pay to the Holder the reasonable attorneys' fees and disbursement
and all other reasonable out-of-pocket costs incurred by the Holder in order to
collect amounts due and owing under this Note or otherwise to enforce the
Holder's rights and remedies hereunder.
 
5. Amendments in Writing. Any term of this Note may be amended, modified
(including, without limitation, any extension of the Maturity Date) or waived
upon the written consent of the Company and the Holder. No such waiver or
consent in any one instance shall be construed to be a continuing waiver or a
waiver in any other instance unless it expressly so provides.
 
6. Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.
 
7. Governing Law; Jurisdiction; Venue. This Note, and all matters arising
directly and indirectly herefrom (the "Covered Matters"), shall be governed in
all respects by the laws of the State of Nevada as such laws are applied to
agreements between parties in the State of Nevada. The Company irrevocably
submits to the personal jurisdiction of the courts of the State of Nevada and
the United States District Court located nearest the Company's principal place
of business for the purpose of any suit, action, proceeding or judgment relating
to or arising out of the Covered Matters. Service of process on the Company in
connection with any such suit, action or proceeding may be served on the Company
anywhere in the world by the same methods as are specified for the giving of
notices under this Note. The Company irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. The Company irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
 

 
 
8. Notices. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given (a) upon personal
delivery to the party to be notified; (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day; (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Holder at the address set forth on the books
and records of the Company or at such other place as may be designated by the
Holder in writing to the Company in accordance with the provisions of this
Section 8, and to the Company at the Company's principal place of business, or
to such e-mail address, facsimile number or address as subsequently modified by
written notice in accordance with the provisions of this Section 8.
 
9. Successors and Assigns. This note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the successors and
permitted assigns of the Holder.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 

 
IN WITNESS WHEREOF, the Company has executed this Promissory Note as of the date
first above written.
 
 
RumbleON, Inc.
a Nevada corporation
 
 
 
By_/s/ Steven R. Berrard_________________
Name: Steven R. Berrard
Title: CFO
 
Address:
4521 Sharon Road, Suite 370
Charlotte, North Carolina 28211
 

 
 
 
 

 
 
THIS NOTE AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
PROMISSORY NOTE
 
DUE March 31, 2020
 
 
 
US $148,222
 
Date of Issuance: March 31, 2017

 
FOR VALUE RECEIVED, RumbleON, Inc., a Nevada corporation (the "Company"), hereby
unconditionally promises to pay to the order of LORI SUE CHESROWN (the
"Holder"), or their permitted assigns, the aggregate principal sum of ONE
HUNDRED FORTY EIGHT THOUSAND TWO HUNDRED TWENTY-TWO DOLLARS ($148,222.00) (the
"Principal Amount"), together with interest on the unpaid principal balance of
this Promissory Note (this "Note") at the rate specified herein. All payments of
principal and interest by the Company under this Note shall be made in United
States dollars in immediately available funds to the account specified by the
Holder.
 
10. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated:
 
(a) "Affiliate" means, with respect to any person or entity, any person or
entity which directly or indirectly controls, is controlled by or is under
common control with such person or entity, as applicable. As used in this
definition, "control" (including, with correlative meanings, "controlled by" and
"under common control with") shall mean possession, directly or indirectly of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
 
(b) "Maturity Date" means the third anniversary of the date of issuance of this
Note.
 
(c) "Outstanding Balance" means all outstanding principal under the Note and any
accrued and unpaid interest thereon.
 
(d) "Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
 
1

 
 
11. Transfer. This Note is transferable and assignable by the Holder to any
Person previously approved, in writing, by the Company; provided, however, that
no approval shall be required in connection with any transfer or assignment of
this Note to an Affiliate of the Holder in compliance with applicable securities
laws. The Company agrees to issue from time to time a replacement Note in the
form hereof to facilitate such approved transfers and assignments. In addition,
after delivery of an indemnity in form and substance reasonably satisfactory to
the Company, the Company also agrees to promptly issue a replacement Note if
this Note is lost, stolen, mutilated or destroyed.
 
12. Payment of Principal and Interest; Prepayment.  
 
(a) Interest shall accrue from the date hereof and shall continue to accrue on
the outstanding and unpaid Principal Amount until paid in full. From the date
hereof through and until the second anniversary of the date hereof, interest
shall accrue on the outstanding and unpaid Principal Amount at the rate of 6.5%
per annum. From the second anniversary of the date hereof and until the Maturity
Date, interest shall accrue on the outstanding and unpaid Principal Amount at
the rate of 8.5% per annum. Interest shall be computed on the basis of a 365-day
year for the actual number of days in the interest period. All Interest shall be
paid to Holder semi-annually in arrears on the last day of each six month
anniversary of the date hereof, including, if applicable, on the Maturity Date.
 
(b) The Company may, at its option, at any time, and without penalty, prepay all
or any portion of the principal amount or accrued but unpaid interest on this
Note without the prior written consent of the Holder.
 
13. Event of Default.  
 
The occurrence of any of the following events shall constitute an "Event of
Default" hereunder:
 
 
(a) the failure of the Company to make any payment of principal or interest on
this Note when due, whether at maturity, upon acceleration or otherwise;
 
(b) (i) the Company or a subsidiary of the Company (a "Subsidiary") makes a
determination to discontinue (or does cease to conduct) business, makes an
assignment for the benefit of creditors or admits in writing its inability to
pay its debts generally as they become due; (ii) an order, judgment or decree is
entered adjudicating the Company or a Subsidiary as bankrupt or insolvent; (iii)
any order for relief with respect to the Company or a Subsidiary is entered
under the U.S. Bankruptcy Code or any other applicable bankruptcy or insolvency
law; (iv) the Company or a Subsidiary petitions or applies to any tribunal for
the appointment of a custodian, trustee, receiver or liquidator of the Company
or a Subsidiary or of any substantial part of the assets of the Company or a
Subsidiary commences any proceeding relating to it under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or (v) any such petition or application in
(iv) above is filed, or any such proceeding is commenced, against the Company or
a Subsidiary and either (x) the Company or such Subsidiary by any act indicates
its approval thereof, consents thereto or acquiesces therein or (y) such
petition, application or proceeding is not dismissed within sixty (60) days;
 
 
2

 
 
(c) unless waived by the Holder, if the Company fails to observe or perform in
any material respect any of its covenants contained in the Note and such failure
continues for more than thirty (30) days after delivery of written notice
thereof;
 
(d) unless waived by the Holder, the Company's material breach of any other term
or provision in this Note and such failure continues for more than thirty (30)
days after delivery of written notice thereof; or
 
(e) the Company's indebtedness for borrowed money is accelerated as a result of
a default or breach under any agreement for such borrowed money, including but
not limited to loan agreements, or material breach under any real property lease
agreements and material capital equipment lease agreements, by which the Company
is bound or obligated, which breach is not cured by the Company within the
applicable time periods thereof.
 
Upon the occurrence of any Event of Default, the Outstanding Balance under this
Note shall become immediately due and payable upon election of the Holder. Upon
the occurrence of any Event of Default, the Holder may, in addition to declaring
all amounts due hereunder to be immediately due and payable, pursue any
available remedy, whether at law or in equity, including, without limitation,
exercising its rights under this Note. If an Event of Default occurs, the
Company shall pay to the Holder the reasonable attorneys' fees and disbursement
and all other reasonable out-of-pocket costs incurred by the Holder in order to
collect amounts due and owing under this Note or otherwise to enforce the
Holder's rights and remedies hereunder.
 
14. Amendments in Writing. Any term of this Note may be amended, modified
(including, without limitation, any extension of the Maturity Date) or waived
upon the written consent of the Company and the Holder. No such waiver or
consent in any one instance shall be construed to be a continuing waiver or a
waiver in any other instance unless it expressly so provides.
 
15. Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.
 
16. Governing Law; Jurisdiction; Venue. This Note, and all matters arising
directly and indirectly herefrom (the "Covered Matters"), shall be governed in
all respects by the laws of the State of Nevada as such laws are applied to
agreements between parties in the State of Nevada. The Company irrevocably
submits to the personal jurisdiction of the courts of the State of Nevada and
the United States District Court located nearest the Company's principal place
of business for the purpose of any suit, action, proceeding or judgment relating
to or arising out of the Covered Matters. Service of process on the Company in
connection with any such suit, action or proceeding may be served on the Company
anywhere in the world by the same methods as are specified for the giving of
notices under this Note. The Company irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. The Company irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
 
3

 
 
17. Notices. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given (a) upon personal
delivery to the party to be notified; (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day; (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Holder at the address set forth on the books
and records of the Company or at such other place as may be designated by the
Holder in writing to the Company in accordance with the provisions of this
Section 8, and to the Company at the Company's principal place of business, or
to such e-mail address, facsimile number or address as subsequently modified by
written notice in accordance with the provisions of this Section 8.
 
18. Successors and Assigns. This note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the successors and
permitted assigns of the Holder.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
4

 
IN WITNESS WHEREOF, the Company has executed this Promissory Note as of the date
first above written.
 
 
RumbleON, Inc.
a Nevada corporation
 
 
 
By_/s/ Steven R. Berrard_________________
Name: Steven R. Berrard
Title: CFO
 
Address:
4521 Sharon Road, Suite 370
Charlotte, North Carolina 28211

 
 
 

 
 
THIS NOTE AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
 
PROMISSORY NOTE
 
DUE March 31, 2020
 
 
 
US $148,222
 
Date of Issuance: March 31, 2017

 
FOR VALUE RECEIVED, RumbleON, Inc., a Nevada corporation (the "Company"), hereby
unconditionally promises to pay to the order of RALPH WEGIS (the "Holder"), or
their permitted assigns, the aggregate principal sum of ONE HUNDRED FORTY EIGHT
THOUSAND TWO HUNDRED TWENTY-TWO DOLLARS ($148,222.00) (the "Principal Amount"),
together with interest on the unpaid principal balance of this Promissory Note
(this "Note") at the rate specified herein. All payments of principal and
interest by the Company under this Note shall be made in United States dollars
in immediately available funds to the account specified by the Holder.
 
 
19. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated:
 
(a) "Affiliate" means, with respect to any person or entity, any person or
entity which directly or indirectly controls, is controlled by or is under
common control with such person or entity, as applicable. As used in this
definition, "control" (including, with correlative meanings, "controlled by" and
"under common control with") shall mean possession, directly or indirectly of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
 
(b) "Maturity Date" means the third anniversary of the date of issuance of this
Note.
 
(c) "Outstanding Balance" means all outstanding principal under the Note and any
accrued and unpaid interest thereon.
 
(d) "Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
 
1

 
 
20. Transfer. This Note is transferable and assignable by the Holder to any
Person previously approved, in writing, by the Company; provided, however, that
no approval shall be required in connection with any transfer or assignment of
this Note to an Affiliate of the Holder in compliance with applicable securities
laws. The Company agrees to issue from time to time a replacement Note in the
form hereof to facilitate such approved transfers and assignments. In addition,
after delivery of an indemnity in form and substance reasonably satisfactory to
the Company, the Company also agrees to promptly issue a replacement Note if
this Note is lost, stolen, mutilated or destroyed.
 
21. Payment of Principal and Interest; Prepayment.  
 
(a) Interest shall accrue from the date hereof and shall continue to accrue on
the outstanding and unpaid Principal Amount until paid in full. From the date
hereof through and until the second anniversary of the date hereof, interest
shall accrue on the outstanding and unpaid Principal Amount at the rate of 6.5%
per annum. From the second anniversary of the date hereof and until the Maturity
Date, interest shall accrue on the outstanding and unpaid Principal Amount at
the rate of 8.5% per annum. Interest shall be computed on the basis of a 365-day
year for the actual number of days in the interest period. All Interest shall be
paid to Holder semi-annually in arrears on the last day of each six month
anniversary of the date hereof, including, if applicable, on the Maturity Date.
 
(b) The Company may, at its option, at any time, and without penalty, prepay all
or any portion of the principal amount or accrued but unpaid interest on this
Note without the prior written consent of the Holder.
 
22. Event of Default.  
 
The occurrence of any of the following events shall constitute an "Event of
Default" hereunder:
 
 
(a) the failure of the Company to make any payment of principal or interest on
this Note when due, whether at maturity, upon acceleration or otherwise;
 
(b) (i) the Company or a subsidiary of the Company (a "Subsidiary") makes a
determination to discontinue (or does cease to conduct) business, makes an
assignment for the benefit of creditors or admits in writing its inability to
pay its debts generally as they become due; (ii) an order, judgment or decree is
entered adjudicating the Company or a Subsidiary as bankrupt or insolvent; (iii)
any order for relief with respect to the Company or a Subsidiary is entered
under the U.S. Bankruptcy Code or any other applicable bankruptcy or insolvency
law; (iv) the Company or a Subsidiary petitions or applies to any tribunal for
the appointment of a custodian, trustee, receiver or liquidator of the Company
or a Subsidiary or of any substantial part of the assets of the Company or a
Subsidiary commences any proceeding relating to it under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or (v) any such petition or application in
(iv) above is filed, or any such proceeding is commenced, against the Company or
a Subsidiary and either (x) the Company or such Subsidiary by any act indicates
its approval thereof, consents thereto or acquiesces therein or (y) such
petition, application or proceeding is not dismissed within sixty (60) days;
 
 
2

 
 
(c) unless waived by the Holder, if the Company fails to observe or perform in
any material respect any of its covenants contained in the Note and such failure
continues for more than thirty (30) days after delivery of written notice
thereof;
 
(d) unless waived by the Holder, the Company's material breach of any other term
or provision in this Note and such failure continues for more than thirty (30)
days after delivery of written notice thereof; or
 
(e) the Company's indebtedness for borrowed money is accelerated as a result of
a default or breach under any agreement for such borrowed money, including but
not limited to loan agreements, or material breach under any real property lease
agreements and material capital equipment lease agreements, by which the Company
is bound or obligated, which breach is not cured by the Company within the
applicable time periods thereof.
 
Upon the occurrence of any Event of Default, the Outstanding Balance under this
Note shall become immediately due and payable upon election of the Holder. Upon
the occurrence of any Event of Default, the Holder may, in addition to declaring
all amounts due hereunder to be immediately due and payable, pursue any
available remedy, whether at law or in equity, including, without limitation,
exercising its rights under this Note. If an Event of Default occurs, the
Company shall pay to the Holder the reasonable attorneys' fees and disbursement
and all other reasonable out-of-pocket costs incurred by the Holder in order to
collect amounts due and owing under this Note or otherwise to enforce the
Holder's rights and remedies hereunder.
 
23. Amendments in Writing. Any term of this Note may be amended, modified
(including, without limitation, any extension of the Maturity Date) or waived
upon the written consent of the Company and the Holder. No such waiver or
consent in any one instance shall be construed to be a continuing waiver or a
waiver in any other instance unless it expressly so provides.
 
24. Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.
 
25. Governing Law; Jurisdiction; Venue. This Note, and all matters arising
directly and indirectly herefrom (the "Covered Matters"), shall be governed in
all respects by the laws of the State of Nevada as such laws are applied to
agreements between parties in the State of Nevada. The Company irrevocably
submits to the personal jurisdiction of the courts of the State of Nevada and
the United States District Court located nearest the Company's principal place
of business for the purpose of any suit, action, proceeding or judgment relating
to or arising out of the Covered Matters. Service of process on the Company in
connection with any such suit, action or proceeding may be served on the Company
anywhere in the world by the same methods as are specified for the giving of
notices under this Note. The Company irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. The Company irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
 
3

 
 
26. Notices. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given (a) upon personal
delivery to the party to be notified; (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day; (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Holder at the address set forth on the books
and records of the Company or at such other place as may be designated by the
Holder in writing to the Company in accordance with the provisions of this
Section 8, and to the Company at the Company's principal place of business, or
to such e-mail address, facsimile number or address as subsequently modified by
written notice in accordance with the provisions of this Section 8.
 
27. Successors and Assigns. This note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the successors and
permitted assigns of the Holder.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
4

 
IN WITNESS WHEREOF, the Company has executed this Promissory Note as of the date
first above written.
 
 
RumbleON, Inc.
a Nevada corporation
 
 
 
By_/s/ Steven R. Berrard_________________
Name: Steven R. Berrard
Title: CFO
 
Address:
4521 Sharon Road, Suite 370
Charlotte, North Carolina 28211

 
 
 
